.     .




                      The Attorney              General of Texas
                                            May 9,   1978
JOHN L. HILL
Attorney General

                   Honorable Joe Resweber                        Opinion No. H- 1164
                   Harris County Attorney
                   Houston, Texas 77002                          Re: Stipends for Harris County
                                                                 Commissioners      Court members
                                                                 or their surrogates.

                   Dear Mr. Resweber:

                         You advise that the Commissioners Court of Harris County feels it
                   advisable to keep informed of the activities of various citizen groups within
                   the county, such as the Houston Chamber of Commerce, the Houston-
                   Galveston Area Council, and the Bayou Preservation Association, by having
                   its representatives attend various meetings and conferences of these groups
                   as nonparticipant, nonmember auditors. You ask:

                              Can the Harris County Commissioners Court legally
                              authorize payment by blanket order of $10.00 per
                              meeting per Court Member or (employee) Representa-
                              tive of a Court Member for attending various business
                              meetings?

                          Unless it is illegal to pay county officers and employees for attending
                   private meetings, the plain language of article 3912k, V.T.C.S., requires an
                   affirmative    answer with respect to county commissioners and employee
                   representatives.   In pertinent part that statute reads:

                                 Section 1. Except as otherwise provided by this Act
                              and subject to the limitations       of this Act, the
                              commissioners     court of each county shall fix the
                              amount of compensation,       office   expense,  travel
                              expense, and all other allowances for county and
                              precinct officials and employees who are paid wholly
                              from county funds, but in no event shall such salaries
                              be set lower than they exist at the effective date of
                              this Act.




                                                     P.   4709
Honorable Joe Resweber     -   Page 2    (R-1164)



             Sec. 2. (a) The salaries, expenses, and other allowances
           of elected county and precinct officers shall be set each
           year during the regular budget hearing and adoption
           proceedings on giving notice as provided by this Act.

       In Attorney General Opinion H-992 (1977), which concerned travel allowances
for members of the County Commissioners Court of Duval County, we noted that
article 3912k

           gives to the commissioners court authority to fix the amount
           which shall be received for travel expenses by county and
           precinct officials, including the commissioners themselves.

The same holds true for “compensation . . . and all other allowances for county and
precinct officials and employees who are paid wholly from county funds,” article
3912k, V.T.C.S., except for those expressly excepted by the statute or by later
enactment.

        Of course, article 3912k requires that the compensation of elected county
officials be set only during the regular budget hearing held annually unless the
grievance procedure set out elsewhere in the statute is employed: the budget can
be amended at other times to provide for changed salaries of employees. V.T.C.S.
art. 3912k, SS 2, 6. See Attorney General Opinions H-643 (1975), H-572 (1975), H-U.
(1973). But see Attorney General Opinion M-1176(1972) (dicta).

       The County Judge is the presiding judge of a commissioners court in a county
having a population of more than 1,700,OOOaccording to the most recent federal
census.    Consequently, article 3912k does not govern amounts to be paid that
officer, who is expressly excepted from its terms. V.T.C.S. art. 3912k, g 7(4); cf,
Attorne     General Opinions H-731 (1975) (domestic relations court judge not
covered, Y H-656 (1975) (district attorney not covered). See also Attorney General
Opinions H-908 (1976), M-1125 (1972). In counties having a population of not less
than 1,500,OOO.according to the most recent federal census, such as Harris County,
the salary of the County Judge is to be fixed at “not less than One Thousand Dollars
($1,000) more per annum than the total annual salary received by Judges of the
Probate Courts, Judges of the County Courts at Law, and Judges of the County
Criminal Courts in such counties . . . .‘I V.T.C.S. art. 3883i-2. The governing
statute establishes a minimum but not a maximum.

      Many dated Texas Attorney General Opinions termed it illegal for a county to
pay a county officer or employee compensation or expenses for attending private
meetings or conventions, even though their attendance would directly benefit the
county. See Attorne    General Opinions S-36 (1953), V-1415(1952), O-5298 (1943), O-
4827 (194r O-3701 P1941), 0-2ll7 (1940), O-1940 (1940), O-810 (1939). But in 1970,




                                    p.   4710
Honorable Joe Resweber     -   Page 3    (H-1164)



Attorney GeneralOpinion     M-680 (1970) concluded that a county had implied power
to pay the expenses of officers for attendance at noncounty meetings, ceremonies,
and workshops if the commissioners court found that such expenses were reasonably
and necessarily incident to the proper functioning of the county official and were
properly related to the statutory purpose of the official’s office.     It expressly
overruled all prior conflicting    opinions, many of which had been undercut
previously.    See Attorney General Opinions O-2419 (1940), S-126 (1954), WW-245
(1957).        -

       The county commissioners court has many powers and duties. V.T.C.S. arts.
 2351 - 2372~. We cannot say as a matter of law that no proper public purposes
would be served by having a representative of the commissioners court attend and
audit various business meetings of the organizations       named.  It was noted in
Attorney General Opinion H-133 (1973) that the concept of “public purpose” has
undergone expansion within the last quarter century, and that the benefits realized
need not be direct or immediate.     As stated in Attorney General Opinion M-680
(1970), “[flact determinations such as these must necessarily encompass a wide
range of discretion.  We cannot substitute our discretion for that of the Court; nor
can we hold that the facts show a clear abuse of discretion by the Court.”

       We think the contemplated     stipend is to be considered an addition to the
regular compensation of the officer or employee involved. Assuming the action is
taken at a proper time the Commissioners Court of Harris County might legally
authorize payments of $10.00 “per meeting per Court Member or (employee)
Representative    of a Court Member ” for attending particular citizen and group
business meetings.    See Attorney General Opinions H-860 (1976), H-797 (1976), H-
336 (1974), H-51 (1973),-39   (1973), H-35 (1973); Attorney General Letter Advisory
No. 89 (1975). --
               See also Attorney General Opinion M-1176(1972).

                                  SUMMARY

           If the Commissioners Court of Harris County determines
           that the attendance of a commissioner or his representative
           at business meetings of particular private groups is reason-
           ably and necessarily incident to the proper functioning of
           the county.government    and properly related to the commis-
           sioner’s statutory duties, the court may legally authorize
           payments of ten dollars per meeting per court member (or
           county employee representing a court member) as a part of
           his salary for attending such meetings, assuming the action
           is taken at the proper time.




                                             JOHN L. HILL

                               ‘ii           Attorney General of Texas




                                        P.   4711
Honorable Joe Resweber   -   Page 4        (R-1164)



APPROVED:




Opinion Committee




                                      p.    4712